Citation Nr: 1015319	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-19 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for courses taken between 
November 2003 and June 2005.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel









INTRODUCTION

The Veteran served on active duty from September 1995 to 
September 2001, January 2002 to March 2006, and from June 
2007 to the present.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran completed courses during the period from 
November 2003 to June 2005.

2.  He submitted his initial claim for education benefits in 
February 2008.


CONCLUSION OF LAW

The requirements for payment of educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
courses taken from November 2003 to June 2005, have not been 
met.  38 C.F.R. §§ 21.1029(b), 21.7131 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran served on active duty from September 1995 to 
September 2001 and from January 2002 to March 2006.  He has 
additional active service from June 2007 that continues to 
the present.  Evidence of record establishes his eligibility 
for educational assistance benefits under Chapter 30, Title 
38, United States Code (Chapter 30).

The Veteran submitted a VA Form 22-1990, Application for VA 
Education Benefits, that was received at the RO on February 
26, 2008.  The Veteran indicated that he wanted to apply for 
educational assistance benefits under Chapter 30.  He checked 
a block on the form to indicate that he had not previously 
applied for VA education benefits.  

The RO received a VA Form 22-1999, Enrollment Certificate, 
electronically in March 2008.  The form certified the 
Veteran's enrollment in a course from April 9, 2007, to June 
15, 2007.  The RO received a second VA Form 22-1999, also 
electronically, on April 11, 2008.  The form certified the 
Veteran's attendance and fees for seven courses with a 
starting date of November 3, 2003, and an ending date of June 
24, 2005.

The RO wrote to the Veteran in April 2008.  The receipt of 
his VA Form 22-1990 on February 26, 2008 was acknowledged.  
The RO informed the Veteran that payment could not be made 
for training taken more than one year prior to the date of 
receipt of the claim in February 2008.  Thus, February 26, 
2007, was the earliest date for payments that could be 
authorized.  

The Veteran disagreed with the RO's determination in May 
2008.  He said that, when he first began his Masters program, 
he was told by several VA personnel that he could seek 
reimbursement for the entire program at the completion of his 
program.  He said his choice at the time was whether to save 
his benefits for a doctoral program or use them for a Masters 
degree.  He said he had decided to use them toward his 
Masters degree.  The Veteran noted that he had been deployed 
to a combat zone in August 2005 and had to put his education 
plans on hold.  

The Veteran was issued a statement of the case in June 2008.  
The benefits remained denied on the basis that a claim was 
not received within one year of the training.  The Veteran 
perfected his appeal in July 2008.  He acknowledged the basis 
for the denial of his claim.  However, he noted that "that 
law" no longer applied.  He cited to passage of the Post-
9/11 Veterans Educational Assistance Act of 2008 as providing 
for the retroactive payment he was seeking.  He reiterated 
that he was seeking retroactive payment for the courses taken 
between November 3, 2003, and June 24, 2005.

The RO wrote to the Veteran in September 2008.  He was 
informed that the new educational assistance benefits were 
only available for training pursued on, or after, August 1, 
2009.  The RO also issued a supplemental statement of the 
case (SSOC) in September 2008.  The SSOC confirmed the denial 
of the Veteran's entitlement to retroactive payment and noted 
that the change in the law did not apply to his claim.

Analysis

VA regulations provide that when an eligible Veteran enters 
into training, the commencing date of his award of 
educational assistance, if the award is the first award of 
educational assistance for the program of education the 
Veteran is pursuing will be the latest of: (i) the date of 
the educational institution's certification; (ii) one year 
before the date of claim; (iii) the effective date of the 
approval of the course; or (iv) one year before the date the 
VA receives approval notice for the course.  38 C.F.R. § 
21.7131(a)(1) (2009).

Under 38 C.F.R. § 21.1029(b) (2009), the date of claim is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

The facts in this case are not in dispute.  The Veteran 
reported that he had not previously filed for educational 
assistance benefits when he submitted his VA Form 22-1990 in 
February 2008.  His April 2008 enrollment certification 
clearly documented the dates of the courses as beginning in 
November 2003 and ending in June 2005.  The Veteran affirmed 
these dates in several submissions.  Thus, the evidence is 
beyond question that the Veteran did not file a claim for 
benefits within one year of enrollment or completion of any 
of the courses claimed.  The evidence is also beyond question 
that the latest course completion date was nearly three years 
prior to the submission of any claim for VA educational 
assistance benefits.

The Veteran noted that he had to put his education program on 
hold due to his deployment to a combat zone in August 2005.  
The Board acknowledges the Veteran's statement and his 
deployment.  However, he was returned to the U.S. and was 
released from active duty in March 2006.  A claim for 
benefits could have been submitted at that time that would 
have allowed for payment of some of the courses.  Moreover, 
he has stated that he was advised by VA personnel that he did 
not have to submit a claim for benefits until he had 
completed his program.  Thus, it would appear that his 
deployment did not interfere with any intention to file an 
earlier claim.

In regard to the advice given by VA personnel, the Board 
notes that incorrect advice cannot serve as a basis to 
authorize payment for the benefits requested in this case.  
See OPM v. Richmond, 494 U.S. 414, 416-17 (1990); see also 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  

The Veteran has also asserted that the Post-9/11 educational 
assistance program supersedes existing law and would 
authorize the retroactive payment he seeks.  The Board notes 
that the new educational assistance program was enacted by 
Congress in June 2008.  See Pub. L. No. 110-252, Title V, 
§§ 5001-5003, 122 Stat. 2357 (2008).  The statutory 
provisions are codified at Title 38 U.S.C. Chapter 33 
(Chapter 33).  VA promulgated new regulations to implement 
the change in law in March 2009.  See 74 Fed. Reg. 14,654-14, 
694 (Mar. 31, 2009).  The regulations are codified at 
38 C.F.R. §§ 21.9500-21.9770 (2009).  The statute and the 
regulations are effective from August 1, 2009, and there are 
no provisions for retroactive payments of educational 
assistance benefits.  See 38 C.F.R. § 21.9625(l)(This 
subsection pertains to effective dates for those individuals 
eligible for Chapter 30 benefits that elect to receive 
benefits under Chapter 33).  In no case will the beginning 
date be earlier than August 1, 2009.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  The 
Board is bound by the provisions.  The recent change in the 
law is not applicable to the Veteran's claim and, even if it 
were, it would not allow for the grant of the claim.  There 
is no basis to allow for the payment sought by the Veteran 
and his claim must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), provides that VA will notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
The VCAA also requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Regulations 
relating to notice and assistance, specific to education 
benefits, are found at 38 C.F.R. §§ 21.1031, 21.1032 (2009).

No notice was provided to the Veteran in this case.  However, 
because the record in this case shows that undisputed facts 
make the Veteran ineligible for the retroactive payment of 
educational assistance benefits, the Board finds that the 
VCAA does not apply to this appeal.  See Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for courses taken between 
November 2003 and June 2005, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


